Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on July 26, 2022 is acknowledged.
                                               Status of the Application
2. Claims 1, 3, 5-10, 15 and 22 are pending under examination. Claims 2, 4, 11-14 and 16-21 were canceled. The Applicant’s arguments and the amendment were fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  The objection to informalities has been withdrawn in view of the amendment.
4. The rejection of claim 15 under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
5. With reference to the rejection of claims 1, 3, 5-10, 15 and 22 under 35 USC 103 as being  unpatentable over Xie et al. in view of Zech, the Applicant’s arguments and the declaration have been fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to no teaching of transferring the embryo to a second culture medium and collecting the reaming first culture medium which is cell-free for detecting chromosomal analysis, the Applicant’s arguments were found unpersuasive. As discussed in the rejection Xie et al. teach chromosomal analysis using culture medium as a sample for analysis and Zech teach changing the blastocyst from the first culture medium to a second culture medium and analyzing the cell free first culture medium for chromosomal analysis. As discussed in the rejection Zech teach transferring the blastocyst to a second culture medium and using cell free first culture medium for chromosomal analysis and prevent risk of damage to the embryo and it would be obvious to modify the method of Xie et al. with use of cell free culture medium as taught by Zech for chromosomal analysis for preventing risk of damage to the embryo. With reference to the declaration and the Applicant’s arguments drawn to the comparison of first and second culture medium to reduce contamination were fully considered, however, the declaration and the arguments do not commensurate with the scope of the claims because the comparison was made between the first culture medium comprising an embryo, using said first culture medium as sample vs a second culture medium as sample to which the embryo has been transferred. However, the claims as presented use first culture medium as a sample in which an embryo was grown and the claims do not require chromosomal analysis in the second culture medium to which the embryo was transferred. As discussed in the rejection it would have been obvious to use cell-free culture (embryo free culture) as taught by Zech to minimize damage to the embryo. As noted in MPEP 2144 (R-5) The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). There is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. With reference to the arguments attacking prior art references individually, the arguments were found unpersuasive because as noted in MPEP 2145, the rejection is based on a combination of references and one cannot show nonobviousness by attacking references individually. Further, the arguments drawn to no teaching of PCR inhibitor, the arguments were found unpersuasive because as discussed in the rejection, Xie et al. teach use of formamide as an inhibitor (para 0074). For all the above the rejection has been maintained.
Claim Rejections - 35 USC § 103-Maintained
6.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
   Claims 1, 3, 5-10, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US 2014/0200146 in view of Zech (WO 2013/116889) (2015/0031030 is used as English translation of the WO 2013/116889).
Xie et al. teach an in vitro method of claims 1, 3, 5, 8, 22, for non-invasive detection of a chromosomal aneuploidy abnormality in an embryo using blastocyst culture fluid, consisting of the steps of: (1) obtaining sample from embryos at blastocyst stage grown in culture wherein the sample the sample comprising about several tens of picograms of genetic material in a volume to detect chromosomal aneuploidy (see entire document, for eg. para 0078, 0214, para 0182, 0199);(2) mixing the sample collected in step (1) and a lysis solution to form a mixture wherein the lysis solution in step (2)
comprises 25-45 mM Tris-HCl with a pH of 7-8, 0.5-3mM of EDTA, 10-25 mM of KCl and a detergent at a concentration of 3%-5%,wherein the detergent is one or more
selected from the group consisting of Triton X-100, Triton X-114, Tween 20, NP40 and SDS (see entire document, for eg. para 0080,0108, 215-0217);
(3) adding lyase (proteinase K) to the mixture obtained in step (2) to form a lysate, mixing and incubating the lysate, then inactivating the lyase wherein the lyase is proteinase K 12.5 ug/ml), adding to the PCR reaction tube for whole genome amplification containing (i) amplification mixture, (ii) PCR inhibitor 0.05%-5%, (see entire document, for eg. para 0108-0110, 0217-0218, 0192-0198, 0074: wherein the first step of amplification inherently inhibits the lyase activity at high temperature), wherein the PCR reaction tube in step (3) comprises an amplification mixture: comprising 0.5-20%,of a PCR inhibitor antagonist, 5-20 mM of dNTP, 5-100 uM of NG and NT primers, 50- 200 uM of amplification primers, 0.5-10 units of nucleic acid polymerase, wherein the PCR inhibitor antagonist is formamide, glycerol, wherein the polymerase is selected from the group consisting of Phi29 DNA polymerase, Bst DNA polymerase wherein NG and NT primers and amplification primers comprise the sequence of SEQ ID NO:1, 3-5 and 6 (see entire document, for eg. para 0218-0220, para 0109-0113, 0194, 0074, table
1: indicating SEQ ID Nos. 3, 7 having 100% homology to the claimed SEQ ID No. 1 and 6; SEQ ID Nos. 1 and 5 having 100% homology to the claimed SEQ ID No: 2; and SEQ ID Nos. 2 and 6 having 100% homology to the claimed SEQ ID No. 3); placing the PCR reaction tube in a PCR instrument for whole-genome amplification, and performing a thermocycling procedure to amplify DNA which comprises: reacting at a first denaturation temperature between 90-98 C for 5-20 seconds; a first, second, third,
fourth, fifth annealing temperature 5-550 C for 5-60s; first extension temperature of 55-800 C for 10-150 min; a second denaturation of 90-980 C for 10-30s; a sixth annealing temperature of 45-700 C for 10-30s; second extension reaction at 60-800 C for 1-10 min, repeating the steps for 5 to 50 cycles, continuing the extension the extension reaction at 60-800 C for 1-10 min and refrigerating and storing the amplified product at 0-500 C (see entire document, for eg. para 0218-0220, 0109-0117);
(4) detecting the chromosomal aneuploidy abnormality by second-generation sequencing, nucleic acid chip or immunofluorescence (see entire document, for eg. para 0219-0221).
 With reference to claims 6-7, Xie et al. teach the lysate in step (3) is incubated at 30-600 C for 1 min to 12 hrs, and the lyase is inactivated at 75-950 C for 1-15 mins or the lysate is incubated at 400 C for 3 hrs, and inactivated at 900 C for 5 mins (see entire document, for eg. para 0218, 0108, 0193).
  With reference to claims 9-10, Xie et al. teach that the amplification mixture comprises 10-25 mM Tris-HCl, 5-25 mM of (NH4)2SO4,  5-30 mM of KCl, 0.5-5 mM of MgSO4, 0.1-20% of DMSO and 0.05-5% of Triton X-100; or 15 mM Tris-HCl, 15 mM of (NH4)2SO4, 20 mM of KCl, 1 mM of MgSO4, 5% of DMSO and 2% of Triton X-100 (see entire document, for eg. para 0218-0220, 0110-0113, 0181).
With reference to claims 15, Xie et al. teach that the whole genome amplification in step (3) comprises a thermocycling procedure comprise: reacting at a first denaturation temperature between 90-980 C for 5-20 seconds; a first, second, third, fourth, fifth annealing temperature 5-550 C for 5-60s; first extension temperature of 55-800 C for 10-150 min; a second denaturation of 90-980 C for 10-30s; a sixth annealing temperature of 45-700 C for 10-30s;, second extension reaction at 60-800 C for 1-10 min, repeating the steps for 5 to 50 cycles, continuing the extension the extension reaction at 60-800 C for 1-10 min and refrigerating and storing the amplified product at 0-500 C (see entire document, for eg. para 0218-0220, 0109-0117). 
    Although Xie et al. teach obtaining sample at blastocyst stage of an embryo, however Xie et al. did not specifically teach transferring embryo to a fresh blastocyst culture microdroplet and collecting the remaining culture fluid free of cells or cell free culture sample for detecting chromosomal aneuploidy.
      Zech teach a method for analyzing fetal nucleic acids from cell-free supernatant of culture medium of an invitro fertilization comprising cultivating fertilized egg in a culture medium, removing cell free culture medium that contains fetal nucleic acid and analyzing the nucleic acids to detect chromosomal aneuploidy (abstract, para 0015-0024).
       Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a cell-free fluid sample comprising cell free DNA, amplifying the DNA obtained, assaying the DNA obtained from the cell free sample as taught by Zech to improve the non-invasive method for detecting chromosomal aneuploidy in an embryo. The ordinary person skilled in the art would be motivated to modify the method of Xie et al. with the use of cell-free embryo culture and
have a reasonable expectation of success that the combination would result in more sensitive method for detecting chromosomal aneuploidy in an embryo because Zech explicitly taught the use cell free as a powerful clinical tool to identify embryos with or at risk of specific genetic diseases before implantation in utero after in vitro fertilization (IVF) (abstract) and such a modification of the method with the use cell free fluids without embryo biopsy to avoid the potential risk of embryo biopsy, is considered obvious over the cited prior art.
                                                          Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637